Citation Nr: 1433770	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in 
Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for VA home loan benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served honorably on active duty from February 1979 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are met. 38 U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for VA home loan benefits is granted to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  As pertinent here, eligibility is established if a veteran served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable; or was discharged or released from a period of active duty for a service-connected disability after September 15, 1940.  38 U.S.C.A. § 3702(a)(2).  

In this case, the claim was denied in January 2011 because the Veteran's period of active duty in the Air Force from February 1979 to July 1979, although honorable, was for less than 181 days.  At that time, the Veteran did not have any service-connected disabilities.  

Subsequent to that decision, however, in a rating decision dated in March 2013, the VA regional office (RO) in Boston, Massachusetts, granted service connection for paranoid schizophrenia with major depression and anxiety disorder, effective in October 2007.  

The Veteran's DD Form 214 reflects that the "authority and reason for discharge" were "AFM 39-12 (SPD - HMB)."  Air Force Manual 39-12 covered "Separation for Unsuitability, Misconduct, Resignation, or Request for Discharge for the Good of the Service and Procedures for the Rehabilitation Program."  The SPD (Separation Program Designator) code of HMB signified "character or behavior disorder."  Although the Board does not currently have access to the Veteran's paper claims file, the electronic file includes a February 2008 rating decision, which noted that service treatment records attributed the "veteran's behavior issues to the diagnosed personality disorder."  This rating decision also indicated that an earlier claim for a mental disorder had been denied in a November 1983 rating decision, on the basis that a personality disorder had been shown, and that service connection for schizophrenia had been denied in October 1987.  Because service connection was eventually granted for schizophrenia in March 2013, it is clear that new and material evidence, including medical evidence attributing the in-service symptoms to subsequently diagnosed schizophrenia, must necessarily have been received, to legally justify the grant of service connection.  See 38 U.S.C.A. § 1110, 1131, 5108; 38 C.F.R. § 3.303.  

It is evident from the current record that the symptoms attributed to a personality disorder in service, and which resulted in his discharge from military service, has now been medically connected to paranoid schizophrenia with major depression and anxiety.  Under these circumstances, it is not necessary for the Board to personally review the claims folder, as the Boston RO has already made the necessary connection.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

Accordingly, the Board finds that the aberrant behavior that caused the Veteran's discharge from service in July 1979 has now been attributed to the onset of paranoid schizophrenia, for which service connection has been granted.  Therefore, he was "discharged or released from a period of active duty for a service-connected disability after September 15, 1940."  As such, his discharge meets the criteria to establish basic eligibility for VA home loan benefits.  38 U.S.C.A. § 3702(a)(2)(B).  


ORDER

Basic eligibility for the award of VA home loan benefits is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


